Citation Nr: 0503678	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-30 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for glaucoma, to include as 
secondary to service-connected diabetes mellitus Type II.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active duty from May 1951 to May 1954 and 
from July 1954 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, denied 
entitlement to service connection for glaucoma on a direct 
basis and as secondary to service-connected diabetes mellitus 
type II.

During the pending appeal, the veteran moved to Oregon, and 
the Portland RO now has original jurisdiction in his case.


FINDINGS OF FACT

1.  Service medical records are negative for complaints, 
findings, or diagnosis of glaucoma.  On the veteran's 
retirement examination, the clinical evaluation was normal 
with respect to eyes, ophthalmoscopic, pupils, and ocular 
motility.  

2.  Competent medical evidence of record does not relate the 
appellant's current glaucoma to any disease or injury which 
occurred during active military service, or establish that it 
is proximately due to or the result of his service-connected 
diabetes mellitus Type II.  


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by active military 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110, 1131, 
5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim received in January 2001.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in October 2003, the RO informed the 
appellant of the VCAA and its effect on his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
July 2003 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the July 2003 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In December 2003 the veteran 
withdrew his request for a hearing, and asked that his case 
be forwarded to the Board for a decision.  He stated that he 
had nothing to offer but his medical records.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection 
connotes many factors, but basically it means that the facts, 
as shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  38 C.F.R. § 3.303(a).  See 
Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service (or 
within a pertinent presumption period under 38 C.F.R. 
§ 3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2004).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period, and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the appellant's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

III.  Factual background

Service medical records show that at the veteran's service 
retirement examination, conducted in December 1970, the 
report of clinical evaluation was normal for eyes, 
ophthalmoscopic, pupils, and ocular motility.  His vision was 
20/20 for distant and near in each eye.  The examiner 
commented that high blood pressure had been noted in 1966 on 
one occasion, and that none was noted subsequently.  At the 
examination, the veteran's blood pressure was within normal 
limits.

The veteran did not include an eye disability when he filed 
his initial claim in August 1971.  On VA examination in 
September 1991, his complaints did not include an eye 
disability.  

After receipt of notification that VA had decided to add 
diabetes Type-II to the list of presumptive diseases 
associated with herbicide exposure, the veteran submitted a 
claim in January 2001 for diabetes mellitus Type-II due to 
exposure to Agent Orange.  He indicated that he became aware 
of his Type-II diabetes mellitus approximately in 1984 and, 
at that same time, also became aware of his glaucoma. 

Service connection was granted for diabetes mellitus Type-II 
in April 2002, and a decision on glaucoma was deferred.  

Private treatment records from Dr. T.D.F. from February to 
July 2001show treatment for glaucoma and other eye disorders.  
Additional private treatment records from Dr. A.Y.K. from 
February to May 2001 show treatment for diabetes, and note a 
history of glaucoma.

The veteran was afforded a VA Compensation and Pension (C&P) 
eye examination in March 2002.  According to the veteran, he 
had undergone cataract extraction in each eye and laser 
surgery on each eye for glaucoma, and was on medication for 
glaucoma.  The clinical findings were reported.  The 
pertinent diagnosis was glaucoma in the right eye, much 
greater than in the left eye, with a decreased visual field 
in each eye.  The examiner, Dr. D.P., commented that patients 
who are diabetic do tend to develop glaucoma more often than 
patients who are not diabetic.  

The examiner was asked to provide an addendum opinion to the 
above examination in May 2002, and to render an opinion as to 
whether the veteran has diabetic retinopathy, as well as an 
opinion as to whether his cataracts and/or glaucoma are due 
to his service-connected diabetes.  The examiner, noting that 
she had the veteran's claims file before her, stated that he 
does not appear to have diabetic retinopathy, but that this 
conclusion could not be made with "100% certainty" because, 
due to permanent pupil damage which prevents full examination 
of the back of the eyes, she could not see fully inside his 
eyes.  

The examiner further confirmed in the addendum that the 
veteran has glaucoma and a visual field decrease in each eye.  
She stated that she could not tell with "100% certainty" 
whether the glaucoma was caused by the diabetes or not.  She 
stated that patients who have diabetes tend to have a higher 
incidence of glaucoma and cataracts, but that "it is not 
known to be causatory" as to either condition.  The 
approving physician, Dr. B.F., added a handwritten annotation 
indicating full concurrence with her assessment.

In the veteran's notice of disagreement, he stated that in 
service he complained about a pressure he was experiencing 
about the forehead and eyes.  He said that the doctor told 
him that all he was suffering from was a slightly elevated 
blood pressure, and he was not checked for glaucoma.  He 
recalled that when he was seen at the VA Medical Center in 
Las Vegas, the doctor was surprised that the veteran was not 
aware of his vision deterioration sooner.  He further stated 
that, since there was a six months waiting list at the Las 
Vegas Medical Center, he sought treatment at the VA Medical 
Center in Los Angeles, where he was seen immediately and 
received laser surgery.  He believed his illness in service 
was not only elevated blood pressure but also elevated 
pressure in both eyes.  

In October 2002 the veteran clarified where he had received 
treatment for glaucoma, and stated that the first time his 
glaucoma was brought to his attention was in 1990 at the Las 
Vegas Medical Center.  After leaving Las Vegas, he was 
treated at the LA Medical Center where laser surgery was 
performed to reduce the pressure in his eyes.  Medication was 
also prescribed.  

VA treatment records show that, in November 1989 at the Las 
Vegas VA Medical Center, the veteran sought evaluation for 
diabetes mellitus.  He also requested an optometry 
evaluation, as his last eye evaluation had been three years 
earlier and he felt that his glasses were not strong enough.  
In April 1990, an Optometry consultation was requested for 
decreased vision in the veteran's right eye of one week's 
duration.

VA treatment records show that the veteran was seen in 
September 1990 at the Los Angeles VA Medical Center for newly 
diagnosed, combined mechanism glaucoma.  He was started on 
medication and that month had laser surgery for a peripheral 
iridotomy on each eye.  The records reflect that he did not 
report for an eye appointment in October 1990.  

IV.  Analysis

The veteran contends that his currently diagnosed glaucoma 
began in service or is a result of his diabetes mellitus Type 
II.  The service medical records, however, are silent for any 
complaint of, treatment for, or diagnosis pertaining to, the 
veteran's eyes in service.  In addition, when he was examined 
for military retirement in December 1970, the veteran's eyes 
exhibited no abnormalities, and his visual acuity was 20/20 
in each eye.

According to the veteran, he first became aware of his 
glaucoma in 1984, approximately 13 years after retirement.  
More important, no medical opinion or evidence has been 
submitted to show that the veteran's glaucoma is related to 
his active military service or to a service-connected 
disorder.  The VA medical examiner stated that diabetes was 
not known to be causatory of glaucoma.  The Board 
acknowledges that the examining physician qualified her 
opinion regarding the etiology of the veteran's glaucoma by 
stating that she could not rule out a causal relationship to 
a 100 percent degree of certainty either for or against the 
claim that glaucoma was caused by diabetes, but an 
adjudication of service connection does not require that 
degree of certainty.  Rather, the law provides that, if there 
is an approximate balance in the evidence, the veteran's 
claim will be granted.  Here, however, the examiner has 
indicated that, although glaucoma appears more frequently 
among diabetics than in the general population, a causal 
relationship between the two is not known to medical science.  
There is no countervailing medical evidence, so the 
preponderance of the evidence is against the claim.

While the veteran may sincerely believe that his glaucoma is 
the result of his active service or a service-connected 
disability, laypersons are not considered competent to offer 
medical opinions, and testimony to that effect does not 
provide a basis upon which to establish service connection.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  With all due respect for his opinion, the veteran's 
assertions regarding his glaucoma are not professionally 
competent.  The documentary record is of probative value, and 
fails to show that the veteran complained of any eye disorder 
during his lengthy active service.  Finally, the competent 
medical evidence of record does not establish a nexus (i.e., 
a causal relationship) between the veteran's currently 
diagnosed glaucoma and his active service or any service-
connected disability.

In summary, the Board concludes that the medical evidence of 
record preponderates against a finding that the veteran's 
glaucoma was incurred in or aggravated by service or that it 
is proximately due to or the result of his service-connected 
diabetes mellitus Type II.  The benefit sought on appeal must 
accordingly be denied.


ORDER

Entitlement to service connection for glaucoma, to include on 
the basis that it is secondary to service-connected diabetes 
mellitus type II, is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


